DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species b (Figure 11) in the reply filed on 9/24/2020 is acknowledged.  Applicant notes that Claims 1-9 and 11-19 read on the invention.  
However, it is noted that Claims 17-18 are drawn to Figure 18 (not elected) which has the sensors in a spacer/liner and Claim 19 is drawn to Figures 1 and 10 which have a 2x3 array of sensors that are selected.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2020.
Claims 1-9 and 11-16 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regard to Claim 1, the recitation of “the first and second longitudinal axes” lacks proper antecedent basis.  It is unclear if said axes refer to the same as the “longitudinal displacement” recited earlier in the claim.  In the following rejection, it is assumed that both refer to the same.  However, clarification is requested.
In regard to Claim 1, the recitation of “transverse” and “longitudinal” are relative terms and have not been clearly defined in relation to a reference point, and thus are indefinite.  While it is assumed that both transverse and longitudinal have been defined with respect to the surface of the tissue, clarification is requested.  It is noted that there is both the recitation of “longitudinal” with respect to the probe as well as the tissue.
In regard to Claim 1, the recitation of “the connective tissue strain” lacks proper antecedent basis.
In regard to Claim 3, the recitation of “the load measure” lacks proper antecedent basis.
In regard to Claims 4, 9, and 16 the recitation of “may” and the limitations following “may” are indefinite because it is unclear if the claim includes said limitations or not.  In the following rejection, it is assumed that said limitations are included.  However, clarification is requested.
In regard to Claim 6, the recitation of “related connective tissue” is indefinite because it is unclear if this connective tissue is the same or different than that recited in Claim 1.  Clarification is requested.

In regard to Claim 6, the recitation of “first and second desired preload value” conflicts with “a desired preload value” introduced in Claim 2.  While it is assumed that all three are different, clarification is requested.
In regard to Claim 6, the recitation of “the deviation between the second desired” lacks proper antecedent basis, i.e. should be “a deviation.”  However, clarification is requested.
In regard to Claim 7, the recitation of “the first one” and “the second one” of the connective tissue lack proper antecedent basis.  It is noted that the claim cites dependency to Claim 1 but that claim 6 introduces said elements.  Clarification is requested.
In regard to Claim 12, the recitation of “spring biased” is indefinite because it is unclear if the spring structure is actively claimed or not.  In the following, rejection, it is assumed that the spring is claimed.  However, clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi (US Pub No. 20170311930) in view of Rajamani et al (US Pub No.  20120041345 – cited by applicant).

In regard to Claim 1, Sumi discloses a device for measurement of forces in connective tissue extending along a longitudinal axis, the device comprising: 

a first motion sensor (second transducer in array) supported detecting the shear wave in the tissue caused by the stimulator probe and along a first transverse axis at a first longitudinal position, best seen in Figure 1 and 4-5 (0002, 0005, 0008, 0014, 0047-0049, 0053); 
a second motion sensor (third transducer in array) detecting the shear wave in the tissue caused by the stimulator probe and along a second transverse axis at a second longitudinal position further from the stimulator probe than the first motion sensor – the third transducer is necessarily at a second longitudinal position given the array structure – so that the shear wave from the stimulator probe passes the first motion sensor before arriving at the second motion sensor, best seen in Figure 1 and 4-5 (0002, 0005, 0008, 0014, 0047-0049, 0053); and 
a processing circuit 1 operating to: (a) receive a signal from the first motion sensor to provide a first transverse motion signal indicating first transverse movement of the tissue at the first transverse axis over time; (b) receive a signal from the second motion sensor to provide a second transverse motion signal indicating second transverse movement of the tissue at the second transverse axis over time; (c) compare the first transverse motion signal to the second transverse motion signal to determine a travel time of passage of the shear wave between the first and second longitudinal axes (abst, 0051, 0002, 0005, 0008, 0014, 0047-0049, 0053); and 


However, Sumi does not expressly disclose a housing supportable by a hand of an individual for manual positioning of the housing, the stimulator probe supported by the housing along with the motion sensors, the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing.
Rajamani et al disclose an analogous stimulator probe for determining measurement of forces in connective tissue extending along a longitudinal axis comprising a housing 64 supportable by a hand of an individual for manual positioning of the housing, the stimulator probe 62 supported by the housing along with motion sensors (plurality) 100 (0007-0008), the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing, best seen in Figure 1A-B, as an effective configuration for the device to enable manipulation by the user during surgery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sumi such that there is a housing supportable by a hand of an individual for manual positioning of the housing, the stimulator probe supported by the housing along with the motion sensors, the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing as taught by Rajamani et al, to effectively provide a configuration for the device to enable manipulation by the user during surgery.


14. Sumi discloses the device of claim 1 wherein the first motion sensor and second motion sensors are non-contact type motion sensors (0008). 

Claims 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Rajamani et al as applied to claim 1 above, and further in view of Plaskos et al (US Pub No. 20190008500).
Sumi in combination with Rajamani et al disclose the invention above including memory 2, 3 (Figure 1 of Sumi) and display 10 (Figure 1) but do not expressly disclose the electronic memory holding a data value indicating a desired preload value for the connective tissue and further including a display indicating a deviation between the desired preload value and the load measure.  
Plaskos et al teach that it is well-known in the art to provide an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
7. Plaskos et al disclose the device of claim 1 wherein the first connective tissue is a superficial medial collateral ligament and the second connective tissue is a lateral collateral 
8. Plaskos et al disclose device of claim 1 wherein the processing circuit includes an electronic memory holding a data value indicating a measured load value for a limb, i.e. leg, associated with the connective tissue in at least two different positions and further includes a display simultaneously indicating the measured load values for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
9. Plaskos et al disclose device of claim 8 wherein the processing circuit may further display on the display simultaneous information indicating a deviation between desired preload values and the load measures for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sumi in combination with Rajamani et al such that the above conditions are displayed from values in the memory as taught by Plaskos et al to effectively provide pertinent information to the user about the loading on the connective tissue.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Rajamani et al and Plaskos et al as applied to claim 1 above, further in view of Tobis et al (US Pub No. 20110046734).

Plaskos et al already disclose an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Tobis teaches that at least one of age, gender, ethnicity, weight, height, and activity level affect the desired load value of the analogous connective tissue (0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sumi in combination with Rajamani et al with Plaskos et al such that the database is indexable by index values including at least one of age, gender, ethnicity, weight, height, and activity level, as taught by Tobis, to effectively provide a desired preload value for the connective tissue that takes into account said metrics and when combined with Sumi, Rajamani et al and Plaskos et al, the display displays the desired preload value, to effectively take into account those factors into the patient’s loading of the connective tissue.


6. Plaskos et al disclose the device of claim 4 wherein the database provides a first and second desired preload value for related first and second connective tissue and further includes a display wherein the display simultaneously indicates a deviation between the first desired preload value and a first load measure of a first one of the connective tissue and the deviation between the second desired preload value and a second load measure of a second one of the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Rajamani et al as applied to claim 1 above, further in view of Sturnick (US Pub No. 20200015783).
Sumi in combination with Rajamani et al disclose the invention above but do not expressly disclose the stimulator probe is attached to the housing with a force-limiting coupling maintaining a steady-state force between the stimulator probe and the connective tissue.
In regard to Claims 11-12, Sturnick teach that it is well-known in the art to provide an analogous probe comprising a force-limiting coupling that is a spring-biased slide mounting 160 attached to housing 100 to effectively constrain the force of the probe for safety reasons, best seen in Figure 1 and 12 (0046, 0051, 0053-0092).  Therefore, it would have been obvious to one 
13. Sumi in combination with Sturnick discloses the device of claim 11 wherein the first motion sensor and second motion sensor are contact-type motion sensors attached to the housing with a force-limiting coupling (0008).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Rajamani et al as applied to claim 1 above, further in view of Couture et al (US Pub No. 20170360512).
Sumi in combination with Rajamani et al disclose the invention above but do not expressly disclose a position sensor and a display indicating a location of the housing with respect to the connective tissue. Couture et al teach that it is well-known in the art to provide an analogous system for use during connective tissue surgery comprising a position sensor (tracking system, abst) and a display 123 indicating a location of the housing with respect to the connective tissue, also indicating a sequence of targets 123A on the display to which the location of a handheld housing may be matched to provide a set of measurements of the connective tissue in different locations, best seen in Figure 22A-D.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sumi as modified by Rajamani et al such that there is included a position sensor and a display indicating a location of the housing with respect to the connective tissue in the manner above as taught by Couture 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791